258 S.W.2d 804 (1953)
BILLS
v.
STATE.
No. 26477.
Court of Criminal Appeals of Texas.
June 10, 1953.
*805 No attorney on appeal for appellant.
Wesley Dice, State's Atty., of Austin, for the State.
MORRISON, Judge.
Appellant was convicted of the offense of driving while intoxicated as a second offender; his punishment assessed at a term of two years; the execution of the sentence was probated in accordance with the terms of Article 781b, Vernon's Ann. C.C.P.
This is an appeal from an order revoking such probation.
No statement of facts or bills of exception accompany the record.
In appeals of this nature, the only matter presented for review is whether the trial court abused his discretion in revoking the order granting probation.
In the absence of a statement of facts, we are unable to determine whether such discretion was abused. Graves v. State, Tex.Cr.App., 256 S.W.2d 576.
The judgment of the trial court is affirmed.